Citation Nr: 1436839	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected status post fracture intertrochanteric right hip with mild degenerative joint disease.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected status post fracture intertrochanteric right hip with mild degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Hartford, Connecticut, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a right shoulder disorder and a left shoulder disorder, both claimed as secondary to the service-connected status post fracture intertrochanteric right hip with mild degenerative joint disease.  The RO also denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  He perfected a timely appeal to that decision.  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated May 19, 2014 has been associated with his paperless claims file.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran seeks entitlement to service connection for bilateral shoulder disability.  The Veteran contends that he developed shoulder disability as a result of his service-connected right hip and low back disorders.  The Veteran noted that his right leg is shorter than the left as a result of his service-connected right hip disorder; therefore, he has to wear corrective shoes; those shoes caused him to fall and injure his shoulders.  

Service connection is in effect for status post fracture, intertrochanteric, right hip, with mild degenerative joint disease, evaluated as 30 percent disabling, and  a low back condition causing limitation of motion, associated with status post fracture, intertrochanteric, right hip, with mild degenerative joint disease, evaluated as 40 percent disabling.  

VA outpatient treatment records dated September 2008 to February 2011 reflect treatment for left shoulder pain.  In June 2009, the Veteran underwent a left rotator cuff repair subac decompression for active range of motion.  In February 2011, it was noted that a right shoulder x-ray examination was ordered, but the results of this examination are not of record.  No records dated after February 2011 have been obtained.  

The claim for a TDIU is inextricably intertwined with the claim for service connection for bilateral shoulder disability, and the claim for a TDIU should be considered after a decision is rendered on the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:

1.  The originating agency should obtain the complete VA outpatient treatment folder from the West Haven VA medical facilities that are dated from February 2011 to present and associate these records with the virtual record or the paper claims file.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any shoulder disability.  The claims folder, a copy of this remand, and any medical records scanned into the Virtual VA claims processing system must be made available to, and reviewed by, the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current shoulder disorder and provide diagnoses for all identified disabilities.  

For each shoulder disability identified, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused or aggravated (permanently worsened beyond normal progression) by his service-connected right hip and/or low back disorder (s), including any special shoes prescribed for treatment of these disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide a rationale for any opinion expressed.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

Department of Veterans Affairs


